RYAN, Circuit Judge,
concurring.
I concur in the majority opinion solely because I think I am obligated to do so by reason of the precedential^ binding decision of this court in United States v. Cordova Chemical Co., 113 F.3d 572 (6th Cir.1997) (en banc). As I explained in my dissenting opinion in that case, I think the court was seriously and obviously mistaken in its conclusion that a parent corporation could not be held directly liable as an “operator” under 42 U.S.C. § 9607(a)(2), but only derivatively so, and then only if, under applicable state law, its corporate veil could be pierced.
Now, the court extends that rather obvious misreading of CERCLA to protect a 100% shareholder of an ostensible operator corporation from direct section 107(1)(2) liability no matter what the evidence, shows as to his activities. The principle of ,law governing the two cases is indistinguishable, and therefore I am constrained to concur in the judgment.